Citation Nr: 0919711	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-04 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 16, 
2003, for the grant of service connection for chronic 
lymphocytic leukemia (CLL).


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for CLL and assigned an effective date of October 16, 2003.


FINDINGS OF FACT

1.  The RO received the Veteran's claim of service connection 
for CLL on December 1, 2003.

2.  By rating decision of November 2004, the RO granted 
service connection for CLL and assigned an effective date of 
October 16, 2003.  

3.  Prior to December 1, 2003, the Veteran had not filed a 
formal or informal claim of service connection for CLL. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 16, 
2003, for the award of service connection for chronic 
lymphocytic leukemia have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in April 2004 
with regard to the underlying service connection claim.  As 
detailed, the Veteran perfected an appeal as to the effective 
date assigned.  Entitlement to an earlier effective date is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in April 2004), thus another VCAA 
notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In any event, in July 2006, the Veteran was issued notice 
pertaining eligibility requirements for obtaining an earlier 
effective date pursuant to Nehmer v. U.S. Department of 
Veterans Affairs, C.A. No. C-86-6160 (TEH) (N.D. Cal.).  
Thus, the VA letters notified the Veteran of what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  Collectively, the April 2004 and July 2006 letters 
have clearly advised the Veteran of the evidence necessary to 
substantiate his claim for an earlier effective date.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's medical records reflecting a diagnosis of CLL.  
There is no indication of relevant, outstanding records which 
would support the Veteran's claim for an earlier effective 
date.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

On December 1, 2003, the Veteran filed an initial claim for 
compensation.  Thereafter, in March 2004, the Veteran 
submitted a statement in support of his claim pertaining to 
CLL.  A November 2004 rating decision granted entitlement to 
service connection for chronic lymphatic leukemia, effective 
October 16, 2003.  The Veteran contends that he is entitled 
to an effective date corresponding to the date of diagnosis 
of CLL, which was in 1996.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Ordinarily, if compensation is 
awarded pursuant to a liberalizing law or VA issue, the 
effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  If a 
claim is reviewed more than one year after the effective date 
of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  See 38 U.S.C.A. § 
5110(g); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 
F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. §§ 3.114, 3.400(p).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an "informal claim."  Such informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a).

Prior to determining the merits of the Veteran's appeal, it 
is beneficial to discuss a series of court decisions that the 
RO relied upon in establishing the effective date of October 
16, 2003, for the grant of service connection.

As the result of a class action lawsuit brought by veterans 
of the Vietnam War and their survivors, the United States 
District Court for the Northern District of California 
(District Court), in a May 1989 decision, invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
readjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court. Paragraph 3 of the stipulation and 
order provided:

[a]s soon as a final rule is issued service 
connecting, based on dioxin exposure, any ... 
disease which may be service connected in the 
future pursuant to the Agent Orange Act of 1991, 
the VA shall promptly thereafter readjudicate all 
claims for any such disease which were voided by 
the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to 
the Court's May 3, 1989 Order.

According to Paragraph 5, the effective date for disability 
compensation based on the readjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to readjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the readjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim.  See Nehmer v. 
United States Veterans' Administration, 32 F.Supp.2d 1175 
(N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the readjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  See 
Nehmer v. United States Veterans' Administration, 284 F.3d 
1158, 1161 (9th Cir. 2002) (Nehmer III).

Following the decision of the 9th Circuit in 2002, VA issued 
a regulation at 38 C.F.R. § 3.816 establishing the criteria 
for determining an effective date for service connection for 
a disease based on Agent Orange exposure.  According to the 
regulation, if a Nehmer class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  A Nehmer class member is defined as a 
Vietnam veteran who has a "covered herbicide disease."  A 
"covered herbicide disease" means a disease for which the 
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002, pursuant to the 
Agent Orange Act of 1991.  38 C.F.R. § 3.816.

The Nehmer stipulations were incorporated into a final 
regulation that became effective on September 24, 2003.  See 
68 Fed. Reg. 50,966 (Aug. 25, 2003).  The new regulation is 
38 C.F.R. § 3.816(c)(2) and it allows for the assignment of 
an effective date prior to the enactment of the liberalizing 
regulation if the original claim of entitlement to service 
connection for a "covered herbicide disease" was 
outstanding between March 3, 1989, and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease.  The date of the 
award will be the later of the date such claim was received 
by VA or the date the disability arose, except as otherwise 
provided for claims received within one year of discharge 
from service.

The Board notes that CLL is not listed as a "covered 
herbicide disease" under 38 C.F.R. § 3.816(b)(2).  An Order 
of the U.S. District Court for the Northern District of 
California in Nehmer v. U.S. Department of Veterans Affairs, 
C.A. No. C-86-6160 (TEH) (N.D. Cal.), however, requires VA to 
provide retroactive benefits to Nehmer class members who 
filed claims for CLL before it was added to VA's presumptive 
list of diseases associated with exposure to Agent Orange.  
See Veterans Benefits Administration Fast Letter 06-16 
(September 7, 2006).

On April 28, 2006, the court issued a Clarification Order 
directing VA to re-adjudicate the estimated 1,500 class 
members currently in receipt of compensation for CLL.  The 
court also ordered VA to mail a written outreach notice to 
each of the approximately 24,000 or more identified potential 
class members.  The outreach notice informed each potential 
class member that if he or she filed a claim based on CLL 
prior to October 16, 2003, the individual has the right to 
request retroactive benefits.  Such notice letter was issued 
to the Veteran in July 2006.  The letter explained that to be 
eligible for retroactive compensation, the evidence of record 
must show the following:  a) the veteran had a diagnosis of 
chronic lymphocytic leukemia; b) the veteran served in 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975; and, c) a claim for disability 
benefits due to CLL was filed or denied between September 25, 
1985, and October 16, 2003.

While the medical evidence of record reflects a diagnosis of 
CLL in 1996, and that the Veteran served in Vietnam during 
the applicable periods, the evidence of record does not 
reflect that the Veteran filed a claim of service connection 
for CLL prior to December 2003.  In order for the retroactive 
provisions to be applied, the Veteran must have communicated 
an intent to claim service connection for CLL between 
September 25, 1985, and October 16, 2003.  There is no 
communication from the Veteran prior to December 1, 2003, 
that may be reasonably construed as a claim of service 
connection for CLL, nor does the Veteran state that a claim 
was filed prior to such date.  38 C.F.R. §§ 3.151(a), 
3.155(a).  As the Veteran had not filed a claim prior to 
December 2003, the retroactive provisions do not apply to the 
Veteran's claim for compensation.  

The Veteran has argued that he did not file an earlier claim 
for benefits because he was not told he had CLL until 2000 
and was told it would not do any good because of the law.  A 
delay in diagnosis, however, cannot provide the basis for an 
earlier effective date.  Likewise, the fact that medical 
records showed that he suffered from CLL is not sufficient in 
itself to communicate an intent to claim service connection 
for CLL.  The Veteran must communicate an intent to claim a 
disability.  With regard to being told that he should not 
file a claim due to the law, the Board points out that it has 
been consistently held that inaccurate advice does not create 
any legal right to benefits where such benefits are otherwise 
precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(Observing that "erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits"); see also Harvey v. Brown, 6 Vet. App. 416, 424 
(1994) [holding that a veteran was not entitled to education 
benefits based on his assertion that misleading or erroneous 
information was provided regarding education benefits].  The 
Board emphasizes that regulations are binding on all who seek 
to come within their sphere, "regardless of actual knowledge 
of what is in the regulations or of the hardship resulting 
from innocent ignorance."  See Morris v. Derwinski, 1 Vet. 
App. 260 (1990), (citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 385 (1947)).

In the absence of a claim, or intent to file a claim, for CLL 
prior to December 2003, an effective date prior to October 
16, 2003, for the grant of service connection is not 
warranted. 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


